Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
			Priority and Status of the Claims
1. 	This application is a CON of 16/670,898 10/31/2019  ABN, which is a CON of 16/020,270 06/27/2018 ABN,  which is a CON of 15/693,022 08/31/2017 PAT 10045983, which is a DIV of 14/943,552 11/17/2015 PAT 9782405, which is a CON of 14/479,529 09/08/2014 PAT 9238655, which is a CON of 14/207,966 03/13/2014 PAT 8921353,  which is a DIV of 13/667,133 11/02/2012 PAT 8716274, which claims benefit of 61/555,393  with a filing date 11/03/2011.
2.	Claims 28-30 are pending in the application.
Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a  terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
							                     Claim 29 is rejected under the judicially created doctrine of obviousness-
	type double patenting as being unpatentable over claim 1 of Crawford et al.  
				         US 8,946,213, or over claim 1 Crawford et al.  US 8,729,072, and over claim 1  
             of Crawford et al.  US 9,238,655 respectively.  Although the conflicting claims are not 
            identical, they are not patentably distinct from  each other and reasons are as follows.
    Applicants claim a compound 
    PNG
    media_image1.png
    314
    415
    media_image1.png
    Greyscale
, see claim 29.
Crawford et al.  ‘213 claims methods of use for treating cancer using a compound of formula (I), i.e., 
    PNG
    media_image2.png
    327
    319
    media_image2.png
    Greyscale
, wherein the variable 

    PNG
    media_image3.png
    128
    223
    media_image3.png
    Greyscale
, see columns 148-149.
Crawford et al.  ‘072 claims a  compound of the formula (I), i.e.,

    PNG
    media_image2.png
    327
    319
    media_image2.png
    Greyscale
, wherein the variable R8 is  
    PNG
    media_image3.png
    128
    223
    media_image3.png
    Greyscale
, see columns 146-147.
Crawford et al.  ‘655 claims a compound of formula, i.e., 

    PNG
    media_image4.png
    189
    404
    media_image4.png
    Greyscale
, wherein the variable R5 is aryl, heteroary, or heterocycle, see column 623. 
The difference between instant claims and Crawford et al. ‘213, ’072 and  ‘655 is that the instant compound of claim 29 is embraced within the scope of the compounds of formulae of Crawford et al. ‘213,’072 and ‘655 respectively. 
One having ordinary skill in the art would find the claim 29 prima facie obvious 
because one would be motivated to employ the compounds and methods of use of 
 Crawford et al.  ‘213, ’072 and ‘655 to obtain instant invention.  
The motivation to make the claimed compound derived from the known 

which is claimed in the reference.
4.		Claims 28 and 30 are neither anticipated nor rendered obvious over the record,     and therefore are allowable.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629          


February 28, 2022